Citation Nr: 0602202	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for depression and 
anxiety.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant is a veteran who had active service from August 
1968 to October 1991.  These matters are before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision 
that denied service connection for cervical spondylosis with 
radiculopathy and for bilateral shoulder rotator cuff tear 
with degenerative joint disease and tendonitis, a March 2003 
rating decision that denied service connection for bilateral 
hearing loss and for depression and anxiety, and a September 
2003 rating decision that denied service connection for a low 
back disorder.

The matters of entitlement to service connection for cervical 
disability, bilateral shoulder disability, and a low back 
disorder are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards.

2.  The competent (medical) evidence of record does not show 
that the veteran has depression and/or anxiety that is 
related to service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.303, 3.385 (2005).
2.  Service connection for depression and/or anxiety is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Here, the veteran was provided with VCAA notice in December 
2002, and in October 2003.  The July 2003 statement of the 
case (SOC) provided the full text of the regulation 
implementing the VCAA, including at p. 3 that VA should 
advise the claimant to submit any pertinent evidence in his 
possession.  Subsequent supplemental SOCs (SSOCs), in 
February, June, and July 2004 advised the veteran of the 
updated posture of his claim.  While complete content-
complying notice was not provided prior to the initial RO 
determinations, the veteran has had ample opportunity to 
respond/supplement the record after full notice was given.  
The case was reviewed by the RO after complete notice was 
given.  See cited SSOCs.  [Additional evidence received in 
October 2005 was submitted with a waiver of RO initial 
consideration, so yet another SSOC was not necessary.]  The 
veteran is not prejudiced by any notice timing deficiency.  

Regarding content of VCAA notices, the letters dated in 
December 2002 and October 2003 advised the veteran of his and 
VA's duties in claims development.  The SOC and SSOCs advised 
him of the pertinent law, and what the evidence must show in 
order to substantiate his claim, and of what the evidence did 
show.  Notice is complete.

All obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any further evidence that must be obtained for a 
fair disposition of this appeal.  The Board has also 
considered whether a VA examination(s) is (are) necessary.  
Notably, the veteran's representative requested that the 
veteran be scheduled for VA examinations to determine whether 
he has a hearing loss disability related to service and 
whether he has depression and anxiety related to service.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

Here, the competent evidence of record does not show (or 
suggest other than by the his contentions) either that the 
veteran now has a hearing loss disability or a chronic 
depression/anxiety disorder, nor that such disability might 
associated with an event, injury, or disease in service.  
Notably in that regard, while service medical records show 
that while the veteran had numerous complaints of ear 
problems and even hearing loss during service, such were 
attributed to swollen adenoids and resolved.  Subsequent 
audiometric testing in service showed essentially normal 
hearing.  On service separation examination hearing loss 
disability was not found.  Regarding the claim of service 
connection for depression and anxiety, while the veteran has 
submitted private treatment records showing that medicine was 
prescribed for moderate reactive depression in 1994, there is 
no competent evidence of any such disorder in service, nor is 
there any competent evidence of record, other than the 
veteran's lay contentions, to show that any current 
psychiatric disability may be related to service.  
Consequently, a VA examination for these two disabilities is 
not necessary. 

II.  Service Connection for Bilateral Hearing Loss Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as organic disease of the nervous 
system) will be presumed if such disease becomes manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has a bilateral hearing loss 
disability that had an onset in service.  

Service medical records show the veteran was treated for 
various ear complaints during service.  In January 1973 he 
complained that his left ear was popping and aching.  He was 
found to have a deviated nasal septum and temporary left 
eustachian tube dysfunction.  In June 1973 he complained of 
ear problems, but did not appear for follow-up appointments.  
On a Report of Medical History prepared in conjunction with a 
September 1973 examination, the veteran responded "yes" to 
having or having had ear, nose, or throat trouble and hearing 
loss.  It was noted that the veteran was treated for an ear 
infection in March 1971 and there had been no recurrence.  
Examination in September 1973 showed no hearing loss 
disability.  In June 1976 he was treated for bilateral otitis 
media.  In February 1977 the veteran was found to have mild 
high frequency hearing loss bilaterally.  It was noted that 
he had ear and throat trouble in 1972, and his adenoids were 
removed with residual hearing loss due to build-up and 
drainage in both ears.  It was noted that his high frequency 
hearing loss exhibited during the examination had no 
complications or sequelae.  In June 1979 he complained of an 
ear ache and was found to have otitis media.  On periodic 
examinations in May 1985 and December 1989, the veteran 
underwent audiometric testing which showed no hearing loss 
disability.  In August 1989 he complained that his ears were 
popping and stopped up.  On a Report of Medical History 
prepared in conjunction with the veteran's separation 
examination in September 1991, he responded "yes" to having 
or having had ear, nose, or throat trouble and hearing loss.  
It was noted that the veteran had hearing loss in 1972 
secondary to swollen adenoids, underwent adenoidectomy, and 
his hearing loss had resolved.  

The veteran has submitted postservice records which show that 
in February 1995 he was seen for complaints of a five month 
history of ear infection, with earache, popping, and ringing.  
He reported he started to have earaches and sore throats 
three years prior when he moved to Texas.  He reported that 
he had ringing in the left ear with decreased hearing.  
Audiometry revealed normal hearing in the right ear with 
slight conductive loss in the left ear.  The veteran also 
submitted copies of audiometric evaluations dated from 
February to July 1995.  No audiometry submitted showed a 
puretone threshold of 40 decibels or above, 3 thresholds of 
26 decibels or above, or speech discrimination less than 94 
percent in either ear.  He continued to received follow-up 
treatment for complaint of ear problems, including ear pain.  
In May 1995 he was found to have a sensorineural change in 
the left ear. and it was noted that this was probably a viral 
neuronitis that was causing the veteran to have ear pain and 
hearing change.  In May 1995 he underwent emplacement of ear 
tubes.  Subsequently he was found to have overall excellent 
hearing, with a subtle high frequency change in the left ear 
at 8000 Hertz.  

As the veteran is not shown to have a hearing loss disability 
of either ear as defined by regulation, service connection 
for such disability may not be granted.  The threshold 
requirement to establish service connection is that there 
must be competent (medical) evidence of the current existence 
of the claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, 
the competent medical evidence of record, including private 
audiometric testing, shows no current bilateral hearing loss 
disability (as defined in 38 C.F.R. § 3.385), and no 
competent evidence that such disability would be related to 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss; the benefit-of-the-doubt rule does not apply; 
and the claim must be denied.  

III.  Service Connection for Depression and Anxiety

The veteran's service medical records show that in February 
1976 he reported having increased inner tension, and wanted 
help before it affected his work.  He was seen for a mental 
health evaluation, and it was noted that he had internalized 
his anxiety and this seemed to account for his inability to 
sleep.  He was extremely angry about personal and work 
related concerns.  It was noted that with further counseling 
he would be able to resolve some of his problems.  No 
thought, mood, or character disorder was noted.  The 
diagnosis was no mental health disorder.  Valium was 
prescribed, and counseling sessions continued.  On a Report 
of Medical History in February 1977, the veteran responded 
"yes" to having or having had frequent trouble sleeping and 
depression or excessive worry.  It was noted that he had 
frequent trouble sleeping and depression in 1976, was 
evaluated and no disorder was found.  He was still receiving 
counseling secondary to personal anxiety, but there no 
complications or sequelae were noted.  Clinical psychiatric 
evaluation in February 1977 was normal.  
In March 1979 the veteran sought a special duty assignment as 
a "TI" (training instructor) and was interviewed at a 
mental health clinic.  He reported that TI duty was 
previously assigned in 1975, but asked to be relieved of such 
duty due to marital problems producing stress.  Since then he 
had divorced and had no problems.  Mental status evaluation 
was within normal limits, and there was no evidence of 
thought process disturbance.  His affect and mood were 
appropriate.  The impression was that he had no mental 
disorder.  

In June 1984 the veteran underwent mental health service 
evaluation part of an application for STA duty.  His history 
was found to be negative for psychiatric dysfunction.  No 
mental disorder was found, and he was cleared for STA duty.  
In August 1985 he underwent evaluation for special duty 
clearance and was found to have no significant psychiatric 
history and no mental defects or psychiatric diagnosis 
preventing him from advising and training airmen.  In 
February 1988 and March 1989 the veteran underwent mental 
health service evaluations, and was found to have "no 
diagnosis".  

In a Report of Medical History prepared in, in conjunction 
with the veteran's service separation examination in 
September 1991, the veteran responded "no" to having or 
having had depression or excessive worry or nervous trouble 
of any sort.  

Postservice treatment records show that in October 1994 the 
veteran reported having ongoing feelings of moderate 
depression associated with helplessness, hopelessness, and 
worthlessness.  He denied a prior history of depression.  
Moderate reactive depression was diagnosed.  An 
antidepressant was prescribed.  

For service connection to be established (here for depression 
and anxiety) there must be competent medical evidence showing 
that the veteran currently has such disability and that the 
disability is related to his service.  The record includes no 
such evidence.  Although service medical records show that 
the veteran was interviewed by mental health services on a 
number of occasions (and underwent counseling and had 
antidepressant medication prescribed), at no time was a 
chronic psychiatric disorder found/diagnosed.  Moreover, he 
reported no such problems upon his separation from service.  
Postservice treatment records, dated three years after his 
separation from service, first show a diagnosis of 
depression, but at that time the veteran reported no history 
of depression.  There is no competent medical evidence of 
record suggesting that any current depression or anxiety may 
be related to the veteran's active service.  Although he 
asserts that his depression and anxiety had onset in service, 
he is a layman and thus does not have competence to opine 
regarding medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The preponderance of the evidence is against the claim 
seeking service connection for depression and anxiety; the 
benefit of the doubt rule does not apply; and the claim must 
be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for depression and anxiety is denied.


REMAND

The veteran and his representative assert that VA 
examinations are necessary to determine whether his current 
cervical disability, bilateral shoulder disability, and low 
back disability are related to service.  The  38 C.F.R. 
§ 3.159 (c)(4) criteria as to when VA examinations are 
necessary were discussed above.  

Regarding the veteran's claim seeking service connection for 
cervical spine disability. in service he underwent a 
neurological examination in 1973 that was within normal 
limits, except for sensory loss of the right hand "of C6 
distribution".  A cervical spine x-ray in 1973 was normal.  
He complained of neck pain in April 1978, and was found to 
have cervical spine muscle spasm.  In 1982 an x-ray of the 
cervical spine was negative.  X-rays of the cervical spine 
for possible C6 radiculopathy in 1984 were interpreted as 
essentially normal.  Fairly soon after service separation (in 
1994), the veteran was seen for neck and shoulder problems.  
Moderately severe cervical spondylosis was diagnosed in 
approximately October 2001, and subsequent treatment records 
show a diagnosis of cervical degenerative disc disease.  
These records show current cervical spine disability and 
recurring cervical spine complaints in service.  Given that 
the current complaints and those in service are similar, 
there is a suggestion that the current disability might be 
related to the complaints in service.  Consequently, a VA 
examination is necessary.

Regarding the claim seeking service connection for bilateral 
shoulder disability, in service the veteran was seen for 
complaints of shoulder pain in 1976, 1978, 1982, and 1983.  
Postservice treatment records show that he was seen for neck 
and shoulder problems in 1994.  Subsequently, he was found to 
have degenerative joint disease and rotator cuff tears of 
both shoulders.  Given that there is evidence of current 
disability, evidence of similar complaints in service, and 
some evidence of continuity, a VA examination for a nexus 
opinion is necessary.

Regarding the claim seeking service connection for a low back 
disability, the veteran reported he injured his back in 
service driving trucks.  He was seen in service for 
complaints of recurrent low back pain (that in February 1977 
was attributed to a spinal tap during a herniorrhaphy in 
1968), and received physical therapy.  He was also seen for 
back pain complaints in 1978, and strained back muscles were 
diagnosed.  After service the veteran has been seen for 
complaints of low back pain; in 2004 lumbar herniated nucleus 
pulposus/degenerative disc disease was diagnosed.  Given the 
nature of the complaints treated in service and the 
similarity of complaints associated with the current low back 
disability, a VA examination for a medical opinion regarding 
the etiology of the veteran's low back disability is also 
necessary.

Accordingly, these issues are remanded to the for the 
following:

1.  The RO should arrange for the veteran 
to be scheduled for orthopedic and (if 
deemed indicated by the orthopedic 
examiner) neurological examinations to 
determine the nature and probable 
etiology of his cervical spine 
disability, bilateral shoulder 
disability, and low back disability.  The 
veteran's claims folder (including 
service medical records) must be reviewed 
by the examiner(s) in conjunction with 
the examination.  Any indicated tests or 
studies should be performed, and all 
findings should be reported in detail.  
On the basis of historical information, a 
review of the claims file, and current 
clinical findings, the examiner(s) should 
express opinions as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or better) that any current 
(1) cervical spine disability, (2) 
shoulder disability, or (3) low back 
disability is related to complaints or 
findings noted in service (or is 
otherwise related to service).  The 
examiner(s) should explain the rationale 
for all opinions given.  

2.  The RO should then adjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
issued an appropriate SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


